DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/7/2021 is acknowledged.
Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/7/2021.

Drawings
The drawings are objected to because Paragraph 52 of the specification states Figure 5(a) is Prior Art and Figure 5(B) is the invention, however, drawings are labeled as Figure 5(a) as invention and Figure 5(b) as prior art.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 3 “the first synthetic fibers” lacks a prior antecedent.
Claim 1, line 5, “the second synthetic fibers” lacks a prior antecedent.
Claim 1, line 7, “the combined synthetic fibers” lacks a prior antecedent.
Claim 9, “the plurality of the combined synthetic fibers is pre-separated into a separated plurality of the combined synthetic fibers” it is unclear as to what applicant is referring to with a “pre-separated into a separated plurality of the combined synthetic fibers” how is the combined synthetic fibers pre-separated into a separated plurality? The terms “combined” and “separated” are opposite terms, is applicant referring to the first plurality of fibers and the second plurality of fibers? Clarification is required.
Claim 10, line 3, “the middle” lacks a prior antecedent. 

Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4, recites the same subject matter set forth in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1)) as anticipated by Sasayama (US 2011/0271976) or, in the alternative, under 35 U.S.C. 103 as obvious over Sato (US 2006/0275603).
Sasayama discloses eco-friendly crochet style synthetic braiding hair comprising a plurality of first synthetic fibers (1) configured to easily form curly shape (paragraph 21); a plurality of second synthetic fibers (2) configured to have high elastic recovery to maintain curly shape therein (paragraph 44); and wherein a plurality of the combined synthetic fibers is formed by the plurality of the second synthetic fibers being placed in the middle of the plurality of the first synthetic fibers and folded together (see Figure 2A-2C). With regards to the hair fiber properties, Sato further teaches artificial hair made from the materials polypropylene “for a curly shape” and poly-ethylene terephthalate and poly-butylene terephthalate for “high elastic recovery” (paragraph 8). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have the synthetic hair be made from the known synthetic hair fibers of Sato for high elastic recover and maintaining a curly shape.

Regarding claim 3, the plurality of the first synthetic fibers (1) is capable of hot water setting to form curly hair (paragraph 45).
Regarding claim 4, the plurality of the second synthetic fibers (2) is capable of maintaining curly shape of the plurality of the combined synthetic fibers by material characteristics of high elastic recovery thereof (paragraph 44-45).
Regarding claim 5, the plurality of the second synthetic fibers (2) is capable of hot water setting to form curly hair and its weight is lighter and more volumetric than the plurality of the first synthetic fiber (paragraphs 44-45).
Regarding claim 6, the plurality of the first synthetic fibers (1) is made by Polypropylene (PP) compound to be configured of hot water setting for curly shape (paragraph 8 of Sato).
Regarding claim 7, the plurality of the second synthetic fibers (2) is made by a mixture of Poly-Ethylene Terephthalate (PET) compound and Poly- Butylene Terephthalate (PBT) to create high elastic recovery of curly shape (paragraph 8 of Sato).
Regarding claim 8, the combination does not disclose the mixing ratio of PET and PBT is one to one. It would have been obvious to one having ordinary skill in the art before the effective fling date to have the range of mixing ratio of PET to PBT be one to to one, since it has been held that where the general conditions of a claim are disclosed 
	Regarding claim 9, the plurality of the combined synthetic fibers is pre-separated into a separated plurality of the combined synthetic fibers (i.e. separated in to group 1 and group 2) so that it is attached directly onto human hair.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasayama (US 2011/0271976) in view of Sato (US 2006/0275603) as applied to claims 1-9 above, and further in view of Riggins (US 2017/0127742).
Sasayama and Sato discloses the claimed invention except for a loop attached in the middle of the separated plurality of the combined synthetic fibers and configured to easily install the separated plurality of the combined synthetic fibers onto human hair. Riggins teaches a hair extension being folded in half wherein the fold creates a loop (505) for attaching to the human hair (see Figure 5B). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the hair extension of Sasayama and Sato be made with a loop member as taught by Riggins to help the user’ attach the hair extension to the user’s hair.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
1/20/2022